DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to Applicant’s response to election/restriction filed 2/22/2022.
Claims 1-21 are currently pending; Claims 18-21 have been withdrawn; Claims 1-17 are being examined. 
Election/Restriction
Applicant's election with traverse of Invention I (claims 1-17) in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the grounds that there would be no serious burden on the Examiner to search Invention II.  This is not found persuasive because of at least the fact that unlike Invention II, Invention I applies exclusively to ROPP closures and requires multiple steps of applying sideloads, which is not required in the generic method of Invention II. The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The 9 IDS documents have been considered. See the attached PTO 1449 forms. 
Allowable Subject Matter
 Claims 1-17 are allowed.
The following is an Examiner’s statement of reasons for allowance: the prior art has been found to disclose related methods of sealing metallic bottles having a threaded neck with ROPP closures. For example,  Siles et al. (US 2014/0298641) teaches a method of sealing a metallic bottle having a threaded neck with a ROPP closure (FIGS. 6A-7; [0009]) comprising: providing a capping apparatus  (FIG. 7) having a pressure block ejector (312), a pressure block (304), a thread roller (306), and a pilfer roller (310); positioning the ROPP closure on the threaded neck of the metallic bottle (shown in FIG. 7); applying a predetermined first topload (shown in FIG. 7) to a top portion of the ROPP closure by the pressure block ejector to at least partially press a liner (314) within the ROPP closure against a curl (286) positioned on an upper portion of the threaded neck of the metallic bottle; applying a predetermined second topload to the top portion of the ROPP closure by the pressure block of the capping apparatus to form a channel with a predetermined depth in an outer radial edge of the ROPP closure (channel having a depth is seen in FIG. 7 at radial edge of the top portion of the closure 288); applying a predetermined first sideload (shown in FIG. 7) with the thread roller of the capping apparatus to an exterior surface of a body portion of the ROPP closure to form closure threads on the body portion. 
Siles does not teach rotating the metallic bottle in a closing direction around a longitudinal axis of the metallic bottle to drive the curl further into the liner after the closure threads are at least partially formed.
Tamotsu (JP 2003054687), however, teaches a similar device wherein “[a]fter the thread of the cap member 110 is formed, the cap member 110 and the container opening 100a are relatively rotated in such a way that the thread is fastened” (abstract). Tamotsu does not expressly disclose rotating the bottle (i.e. rather than the cap) in this fastening step. Fischer (DE 10 2005 010 786), however, discloses a method for capping a bottle (FIG. 3, bottle 13) wherein a tool (holding receptacle 25/clamp 51) rotates the bottle at least a portion of one revolution in a closing direction to tighten the cap (e.g. see [0008], [0025]) while the cap 17 is being held stationary. Fischer teaches that rotating the bottle ensures that always the same large force is required upon opening of the screw closure for each container ([0005]).
Claims 1 and 14 are deemed allowable because the prior art fails to disclose an additional step of applying a predetermined second sideload with the pilfer roller of the capping apparatus to a pilfer band of the ROPP closure, wherein the metallic bottle is sealed by the ROPP closure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731